ORDER
PER CURIAM:
Christopher Kuehne appeals his convictions following jury trial for two counts of first degree statutory rape, section 566.032, RSMo 1994, and four counts of first degree statutory sodomy, section 566.062, RSMo 1994, and sentences to two consecutive terms of life imprisonment for the statutory rape convictions and to two terms of 25 years imprisonment and two terms of fifteen years imprisonment for *299the statutory sodomy convictions to run concurrently to each other with one 25-year sentence to run consecutively to the life imprisonment sentences. Mr. Kuehne claims that the trial court abused its discretion in (1) allowing the jury to hear repeated testimony and argument of other uncharged crimes or bad acts, (2) refusing to allow the defense to present evidence that the victim’s mother had been a victim of sexual abuse as a child and that she feared her daughter’s allegations would not be believed, and (3) admitting the victim’s out-of-court videotaped statement and other testimony regarding statements made by the victim. The judgment of convictions is affirmed. Rule 30.25(b).